COURT OF APPEALS
                       SECOND DISTRICT OF TEXAS
                            FORT WORTH

                           NO. 02-13-00398-CV


ARJANA MUHAMETAJ, D/B/A LITTLE                     APPELLANT
BROTHERS FAMILY RESTAURANT,
A/K/A FAMILY RESTAURANT

                                     V.

NORTHERN TRUST BANK OF                             APPELLEES
CALIFORNIA, N.A. AND BRUCE R.
MCALLISTER, NOT PERSONALLY BUT
SOLELY AS CO-TRUSTEES OF THE MRM
1990 TRUST F/B/O BRUCE R.
MCALLISTER (F/K/A MARGOT M.
DIPPERT), NOT PERSONALLY BUT
SOLELY AS CO-TRUSTEES OF THE MRM
1990 TRUST F/B/O MARGOT M. DIPPERT,
DURANGO RESTAURANTS, LLC, D/B/A
LITTLE CAESAR’S RESTAURANT


                                 ------------

        FROM THE 153RD DISTRICT COURT OF TARRANT COUNTY

                                 ------------

                     MEMORANDUM OPINION1
                                 ------------
    1
     See Tex. R. App. P. 47.4.
      The trial court granted Appellees Northern Trust Bank of California, N.A.,

and Bruce R. McAllister’s motion for summary judgment, and Appellant Arjana

Muhametaj filed a notice of appeal of that order in this court.

      We notified Appellant of our concern that we lacked jurisdiction over the

appeal because the order did not appear to be a final judgment or an appealable

interlocutory order. See Tex. R. App. P. 42.3(a); Lehmann v. Har-Con Corp., 39
S.W.3d 191, 195 (Tex. 2001) (stating that generally, a judgment is final for

purposes of appeal if it disposes of all pending parties and claims in the record).

We informed Appellant that her appeal was subject to dismissal for want of

jurisdiction unless she or any party desiring to continue the appeal filed with the

court a response showing grounds for continuing the appeal. We have received

no response, and according to the trial court clerk, Appellant’s claim against

Appellee Durango Restaurants, LLC remains pending in the trial court.

Therefore, we dismiss the appeal for want of jurisdiction. See Tex. R. App. P.

42.3(a), 43.2(f).

                                                    /s/ Bob McCoy

                                                    BOB MCCOY
                                                    JUSTICE

PANEL: MCCOY, MEIER, and GABRIEL, JJ.

DELIVERED: February 6, 2014




                                          2